OneWest Bank F.S.B. v Woodford (2018 NY Slip Op 04975)





OneWest Bank F.S.B. v Woodford


2018 NY Slip Op 04975


Decided on July 5, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 5, 2018

Renwick, J.P., Richter, Manzanet-Daniels, Tom, Gesmer, JJ.


7071N 112383/09

[*1] OneWest Bank F.S.B., Plaintiff-Appellant,
vHelen Woodford, Defendant-Respondent, City of New York Environmental Control Board, et al., Defendants.


RAS Boriskin, LLC, Westbury (Joseph F. Battista of counsel), for appellant.
Law Office of Laurence D. Gerowitz, New York (Laurence D. Gerowitz of counsel), for respondent.

Order, Supreme Court, New York County (Joan M. Kenney, J.), entered March 15, 2017, which denied plaintiff's motion to vacate an order, same court and Justice, entered December 22, 2015, denying its motion for a default judgment, and dismissed the complaint pursuant to CPLR 3215(c), unanimously affirmed, without costs.
Supreme Court properly denied plaintiff's motion for entry of default judgment and referral in its action seeking to foreclose on a residential mortgage and dismissed the action pursuant to CPLR 3215(c). Supreme Court's February 10, 2015 mortgage foreclosure part conference order required plaintiff to file a motion on notice for appointment of a referee within 90 days, and warned that the failure to make a timely motion could subject it to dismissal. Plaintiff then waited seven months before seeking a default judgment and an order of reference.
Furthermore, as noted by Supreme Court, this residential foreclosure action remained pending for more than six years, and the record reveals that during this time, plaintiff did little to evidence an intention to prosecute. Accordingly, dismissal was appropriate under CPLR 3215(c).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 5, 2018
CLERK